Citation Nr: 1235394	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for uterine fibroids.

2.  Entitlement to service connection for a pituitary tumor.

3.  Entitlement to a higher initial rating for scars, status post cesarean section (C-section), currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for hypothyroidism, currently rated as 10 percent disabling.

5.  Entitlement to a higher initial rating for left wrist carpal tunnel syndrome (CTS), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.   

The November 2008 rating decision granted service connection for left wrist CTS and granted a noncompensable rating.  In April 2010, the RO issued a rating decision that increased the rating to 10 percent, effective June 1, 2008 (the day following separation from service).


FINDINGS OF FACT

1.  The Veteran's uterine fibroids began during service.   

2.  There is no medical diagnosis of current chronic pituitary tumor.  

3.  The Veteran's service connected C-section scars are not manifested by three or four superficial scars that are painful or unstable; or scars that are deep or cause limitation of motion and involving an area or areas exceeding 77 square centimeters.

4.  The Veteran's service connected hypothyroidism is not manifested by fatigability, constipation, and mental sluggishness.   

5.  The Veteran's service connected left wrist carpal tunnel syndrome is manifested by no more than mild incomplete paralysis of the median nerve of the minor extremity; and it is not manifested by ankylosis of the wrist.  


CONCLUSIONS OF LAW

1.  Uterine fibroids were incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A current chronic pituitary tumor was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected C-section scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7801-7804 (2011).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7903 (2011).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8515 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2008.

The present appeal includes issues of a higher initial ratings.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a May 2008 letter prior to the November 2008 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in July 2008, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Uterine fibroids
The Veteran underwent a general medical VA examination in July 2008 (approximately one month after separation from service).  She reported a history of abnormal vaginal bleeding.  She denied a history of postcoital bleeding and postmenopausal bleeding.  She also underwent a gynecological examination in July 2008.  She complained of irregular vaginal bleeding with metromenorrhagia, heavy menstrual cycles, and an enlarged uterus. 

Upon examination, the examiner noted that the Veteran's uterus was enlarged to approximately 10 weeks.  Irregularities of the uterus were noted.  The examiner opined that the history of fibroids would be related to active duty service.  

The Board recognizes that uterine fibroids are not uncommon among women, that they are often asymptomatic, and that their etiology is typically unknown.  However, given the fact that the Veteran has a current diagnosis of uterine fibroids, and she served on active duty for 24 years (from March 1984 to May 2008) including the years that she gave birth three times, and given that the July 2008 rendered a positive nexus opinion, the Board finds that the preponderance of the evidence weighs in favor of the claim.  Consequently, service connection for uterine fibroids is granted.

Pituitary tumor
The service treatment records reflect, on numerous occasions, that the Veteran had a history of a pituitary tumor.  A September 2006 MRI reflects findings consistent with pituitary microadenoma in the right half of the pituitary gland.  Treatment reports dated August 2007 and September 2007 include an assessment of pituitary neoplasm prolactinoma.  The Veteran's January 2008 separation examination included an assessment of pituitary neoplasm prolactinoma, continue endocrinology follow up.  

The Veteran underwent a VA examination in July 2008.  She reported a history of a CNS neoplasm that was diagnosed as prolactinoma.  She reported ongoing treatment with cabergoline and bromocriptine.  She reported a history of a pituitary tumor with elevated prolactin.  She stated that she had trouble conceiving, and had a miscarriage.  This prompted her to seek medical attention.  She also noted breast leakage.  She stated that an MRI revealed elevated prolactin level and pituitary tumor.  She reported that prolactin levels went down after several years of treatment.  Her response to treatment has been fair.  An endocrine specialist has periodically been checking prolactin levels.  

In August 2008, the Veteran underwent an MRI.  The pituitary was within normal limits.  Another August 2008 treatment report stated that there are "no residuals from the prolactinoma at the present time.  No surgical scars. No previous surgeries."  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the Board acknowledges that the Veteran had a pituitary tumor and elevated levels of prolactin during service.  However, the Veteran admitted at her VA examination (and treatment records confirm) that treatment has caused the levels of prolactin to return to a normal level; and that no further residuals have been noted.  Furthermore, the Veteran underwent an MRI that reflects that the pituitary is within normal limits.  Consequently, the Veteran does not have any current residuals for which compensation can be granted.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a pituitary tumor must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of disability evaluations following an award of service connection, the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Scars
The Veteran's service-connected scars, status post C-section, have been rated by the RO under the provisions of Diagnostic Code 7804.  Under this regulatory provision, the existence of a superficial scar that is painful or unstable warrants a 10 percent rating.  The existence of three or four such scars warrants a 20 percent rating; and the existence of five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Additionally, Diagnostic Code 7801 pertains to all scars (other than on the head, face, or neck) which are deep or cause limited motion.  Pursuant to Diagnostic Code 7801, such a scar or scars warrants a 10 percent disability evaluation when it involves an area or areas exceeding 6 square inches (39 square centimeters).  A 20 percent disability evaluation is warranted for when it involves an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent disability evaluation is warranted when it involves an area or areas exceeding 72 square inches (465 square centimeters).  A 40 percent evaluation is warranted when it involves an area or areas exceeding 144 square inches (929 square centimeters). 

A 10 percent rating is warranted when the Veteran has a scar (not on the head, face, or neck) that is superficial and does not cause limitation of motion if the scar has an area exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar) warrants a 10 percent rating, which is the maximum. 38 C.F.R. § 4.118, Diagnostic Code 7803.

During the pendency of her appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009). 

However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id. 

The Veteran underwent a VA examination in July 2008.  She has a classic cesarean scar on her mid abdomen, and a lower type cesarean scar.  She reported that the classic scar causes stretching, pain, and discomfort.  The lower scar causes mild discomfort.  She also reported that they are "ugly" scars that occasionally cause itching.    

Upon examination, the classic scar was 7 cm. long and .2 cm. wide.  It was significantly depressed.  It was not tender to palpation.  There was no underlying tissue.  It did not result in any limitation of motion or function.  There was no underlying soft tissue damage, skin ulceration, or breakdown.  

The lower abdomen scar was 14 cm. long and .2 cm. wide.  It was tender to palpation.  There was no underlying tissue damage, skin ulceration, or breakdown.  It did not result in limitation of motion or function.    

The Board notes that the Veteran has been granted a 10 percent rating for her C-section scars.  In order to warrant a rating in excess of 10 percent, the disability would have to be manifested by the existence of three or four superficial scars that are painful or unstable (Diagnostic Code 7804); or scars that are deep or cause limitation of motion, and only if they involve an area or areas exceeding 77 square centimeters (Diagnostic Code 7801).  The Board notes that a 10 percent rating is the maximum schedular rating under Diagnostic Codes 7802 and 7803. 

The Veteran has two scars.  Therefore, she does not have the three or four scars necessary to obtain an increased rating under Diagnostic Code 7804.  The evidence does not reflect that her scars are deep or cause limitation of motion.  Additionally, the scars involve an area of 1.4 cms. and 2.8 cms. (for a total of 4.2 cms.).  Consequently, the scars are neither the type nor the adequate size to warrant an increased rating under Diagnostic Code 7801.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for scars, status post C-section must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypothyroidism
The Veteran's service-connected hypothyroidism has been rated by the RO under the provisions of Diagnostic Code 7903.  Under this regulatory provision, a 10 percent rating is warranted for fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

The Veteran filed her claim in April 2008; and she underwent a VA examination in July 2008.  She reported hypothyroidism that had its onset in 2000.  She reported that she has been on medication and that her symptoms have been stable.  Her response to treatment has been fair.  She complained of decreased concentration, forgetfulness, and mental sluggishness.  She also complained of dry skin and hair loss.  (The RO issued a July 2011 rating decision in which it granted service connection for each of these disabilities).  

Upon examination, the Veteran's thyroid was of normal size.  There were no nodules; and it was not tender.  There was no indication of pressure on the larynx, trachea, or esophagus.  There was no evidence of recurrent laryngeal nerve damage.  There were no signs of slow speech, depression, apathy, psychosis, or dementia.  There were no other signs of thyroid disease.  The examiner diagnosed the Veteran with euthyroid in remission.  Hypothyroidism was deemed a problem associated with euthyroid.  There were no residuals of prolactinoma.  

The Veteran also reported a history of weight gain and a decreased libido which has caused marital problems in the past.  She denied a history of constipation.  

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by fatigability, constipation, and mental sluggishness.  Upon examination, the Veteran's thyroid was of normal size; there were no nodules; and it was nontender.  She complained of decreased concentration, forgetfulness, and mental sluggishness.  However, she specifically denied a history of constipation.  Moreover, there was no objective evidence of mental sluggishness.  Instead, objective medical evidence showed no signs of slow speech, depression, apathy, psychosis, or dementia.

In the absence of fatigability, constipation, and mental sluggishness, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for hypothyroidism must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Carpal tunnel syndrome
The Veteran's service-connected left wrist carpal tunnel syndrome has been rated by the RO under the provisions of Diagnostic Code 8515.

Under Diagnostic Code 8515, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity and a 60 percent evaluation may be assigned for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  A 40 percent evaluation is assigned for incomplete paralysis of the median nerve of the minor extremity that is severe. When moderate, a 20 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, Code 8515 (2011).

Additionally, pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the minor wrist with 20 to 30 degrees dorsiflexion.  A 30 percent rating is warranted for ankylosis of the minor wrist in any other position, except favorable.  A 40 percent rating is warranted for unfavorable ankylosis of the minor wrist.  38 C.F.R. § 4.71a (2011).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in July 2008.  She reported that she is right hand dominant.  Consequently, her service-connected CTS affects her minor (or non-dominant) extremity.  She complained of intermittent pain and stiffness in her left wrist.  She reported that she uses an ace wrap to alleviate the pain.  Her response to treatment is good.  

Upon examination, there was no motor function impairment.  Muscle strength was 5/5.  There was no muscle atrophy.  There was negative Tinel's sign, and positive Phalen's test.  

She achieved active dorsiflexion to 55 degrees with pain at 55 degrees; she achieved passive motion to 60 degrees with pain at 55 degrees.  She achieved active and passive palmar flexion to 45 degrees, with pain at 45 degrees.  She achieved active and passive radial deviation to 15 degrees, with pain at 15 degrees.  She achieved active and passive ulnar deviation to 35 degrees with pain at 35 degrees.  DeLuca factors were positive for all motion; and there was additional loss of palmar flexion after repetitive use.  There was no additional limitation of dorsiflexion, radial deviation, or ulnar deviation.  

In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by moderate incomplete paralysis of the median nerve.  The Board notes that the July 2008 VA examiner found that there was no motor function impairment; muscle strength was 5/5; and there was no muscle atrophy.  

The Board notes that a 10 percent rating is the maximum allowable rating under Diagnostic Code 5215 (regarding limitation of motion); and that a higher rating is warranted only for ankylosis of the wrist under Diagnostic Code 5214.  The evidence fails to reflect ankylosis of the wrist.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for left wrist carpal tunnel syndrome must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

Service connection for uterine fibroids is warranted.  To this extent, the appeal is granted.

Service connection for a pituitary tumor is denied; and higher initial ratings for C-section scars, hypothyroidism, and left wrist carpal tunnel syndrome is not warranted.  To this extent, the appeal is denied.  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


